           Case 1:20-cv-11404-IT Document 4 Filed 07/29/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
                                (EASTERN DIVISION)

                                                         )
ANTHONY GATTINERI and                                    )
BOSTON CLEAR WATER COMPANY, LLC,                         )
                                                         )
       Plaintiffs,                                       )
                                                         )
v.                                                       )
                                                         ) CIVIL DOCKET NO. 1:20-cv-11404
TOWN OF LYNNFIELD, MA, et al.,                           )
                                                         )
       Defendants.                                       )
                                                         )

                       BOSTON CLEAR WATER COMPANY, LLC’S
                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Rule 7.3 of the Local Rules of

the United States District Court for the District of Massachusetts, Boston Clear Water Company, LLC.

(“Boston Clear Water”) hereby states that Boston Clear Water does not have a parent corporation and

no publicly held corporation owns ten percent or more of Boston Clear Water’s stock.

                                            Respectfully submitted,

                                            BOSTON CLEAR WATER COMPANY, LLC


                                            By and through its attorneys,

                                            /s/ Kelley Jordan-Price
                                            Kelley Jordan-Price, BBO No. 565964
                                            kprice@hinckleyallen.com
                                            HINCKLEY, ALLEN & SNYDER LLP
                                            28 State Street
                                            Boston, MA 02109-1775
                                            Tel: 617-345-9000
                                            Fax: 617-345-9020


Dated: July 29, 2020
              Case 1:20-cv-11404-IT Document 4 Filed 07/29/20 Page 2 of 2



              CERTIFICATE OF SERVICE PURSUANT TO LOCAL RULE 5.4 (C)

       I hereby certify, that the foregoing document was filed through the ECF system on July
29, 2020, and will be sent electronically to the registered participants identified on the Notice of
Electronic Filing.



                                                              /s/ Kelley Jordan-Price




60085441 v1
60086195 v1
